Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Brian M. Gummow , Ph.D., J.D. on 12/17/2020.

The application has been amended as follows: 
In claim 1 line 5 delete “hydrogen,”
In claim 1 line 5 delete “nitro, C1-6” and insert --- or ---.
In claim 1 delete lines 6 and 7 and insert --- C1-6alkyl; ---.
In claim 1 line 36 delete “, provided that the formed ring is not a 5- to 6- membered ring”
In claim 1 line 37 delete “containing one nitrogen atom”.
In claim 1 line 39 delete “, provided that the benzylamide compound or the salt thereof”.
In claim 1 delete lines 40-59 and insert --- . ---.
Cancel claims 3, 6-9 and 12. 
In claim 10 line 1 after “pesticide” insert --- composition ---.
In claim 10 line 1 after “containing” insert --- a carrier and ---.

In claim 10 line 6 delete “hydrogen,”
In claim 10 line 6 delete “nitro, C1-6” and insert --- or ---.
In claim 10 delete lines 7 and 8 and insert --- C1-6alkyl; ---.
In claim 11 line 1 after “miticide” insert --- composition ---.
In claim 11 line 1 after “containing” insert --- a carrier and ---.
In claim 11 line 6 delete “hydrogen,”
In claim 11 line 6 delete “nitro, C1-6” and insert --- or ---.
In claim 11 delete lines 7 and 8 and insert --- C1-6alkyl; ---.
In claim 11 last line directly before “.” insert --- wherein the carrier is a solid carrier, liquid carrier, or gaseous carrier ---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the instant compounds of formula (1) where R2 and R3 are identical or different and each represent halogen, cyano, C1-6 alkyl.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616